        Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 1 of 18



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  HEBER NOE LOPEZ SOLIMAN, individually
  and on behalf of others similarly situated,

                                     Plaintiff,                       COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  ST. RITA CORPORATION (D/B/A                                     29 U.S.C. § 216(b)
  BROADWAY BAGELS), MIKE MAI, and
  FERMIN DOE,                                                            ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Heber Noe Lopez Soliman (“Plaintiff Lopez” or “Mr. Lopez”), individually and

 on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against St. Rita Corporation (d/b/a Broadway Bagels),

 (“Defendant Corporation”), Mike Mai and Fermin Doe, (“Individual Defendants”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Lopez is a former employee of Defendants St. Rita Corporation (d/b/a

Broadway Bagels), Mike Mai, and Fermin Doe.

       2.       Defendants own, operate, or control a Bagel Shop, located at 2658 Broadway, New

York, NY 10025 under the name “Broadway Bagels”.
        Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 2 of 18



       3.      Upon information and belief, individual Defendants Mike Mai and Fermin Doe, serve

or served as owners, managers, principals, or agents of Defendant Corporation and, through this

corporate entity, operate or operated the Bagel Shop as a joint or unified enterprise.

       4.      Plaintiff Lopez was employed as a cook at the Bagel Shop located at 2658 Broadway,

New York, NY 10025.

       5.      At all times relevant to this Complaint, Plaintiff Lopez worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Lopez appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.      Defendants’ conduct extended beyond Plaintiff Lopez to all other similarly situated

employees.

       8.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Lopez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       9.      Plaintiff Lopez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.




                                                  -2-
         Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 3 of 18



        10.         Plaintiff Lopez seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                       JURISDICTION AND VENUE

        11.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Lopez’s state law claims under 28 U.S.C.

§ 1367(a).

        12.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Bagel Shop located in this district. Further, Plaintiff Lopez was employed by Defendants

in this district.

                                                      PARTIES

                                                       Plaintiff

        13.         Plaintiff Heber Noe Lopez Soliman (“Plaintiff Lopez” or “Mr. Lopez”) is an adult

individual residing in Kings County, New York.

        14.         Plaintiff Lopez was employed by Defendants at Broadway Bagels from

approximately August 2019 until on or about February 7, 2020.

        15.         Plaintiff Lopez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                                  Defendants




                                                      -3-
        Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 4 of 18



       16.     At all relevant times, Defendants owned, operated, or controlled a Bagel Shop,

located at 2658 Broadway, New York, NY 10025 under the name “Broadway Bagels”.

       17.     Upon information and belief, St. Rita Corporation (d/b/a Broadway Bagels) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 2658 Broadway, New York,

NY 10025.

       18.     Defendant Mike Mai is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Mike Mai is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Mike Mai possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. He determines the wages and

compensation of the employees of Defendants, including Plaintiff Lopez, establishes the schedules

of the employees, maintains employee records, and has the authority to hire and fire employees.

       19.     Defendant Fermin Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Fermin Doe is sued individually

in his capacity as a manager of Defendant Corporation. Defendant Fermin Doe possesses operational

control over Defendant Corporation and controls significant functions of Defendant Corporation. He

establishes the schedules of the employees and maintains employee records.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       20.     Defendants operate a Bagel Shop located in the Upper West side section of

Manhattan in New York City.




                                                  -4-
        Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 5 of 18



       21.     Individual Defendants, Mike Mai and Fermin Doe, possess operational control over

Defendant Corporation, possess ownership interests in Defendant Corporation, or control significant

functions of Defendant Corporation.

       22.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       23.     Each Defendant possessed substantial control over Plaintiff Lopez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Lopez, and all similarly situated individuals,

referred to herein.

       24.     Defendants jointly employed Plaintiff Lopez (and all similarly situated employees)

and are Plaintiff Lopez’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       25.     In the alternative, Defendants constitute a single employer of Plaintiff Lopez and/or

similarly situated individuals.

       26.     Upon information and belief, Individual Defendant Mike Mai operates Defendant

Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation as an

entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,



                                                  -5-
        Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 6 of 18



             d) operating Defendant Corporation for his own benefit as the sole or majority

                  shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                  this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       27.       At all relevant times, Defendants were Plaintiff Lopez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Lopez, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Lopez’s services.

       28.       In each year from 2019 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       29.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the Bagel

Shop on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       30.       Plaintiff Lopez is a former employee of Defendants who was employed as a cook.

       31.       Plaintiff Lopez seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                   Plaintiff Heber Noe Lopez Soliman



                                                   -6-
          Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 7 of 18



       32.     Plaintiff Lopez was employed by Defendants from approximately August 2019 until

on or about February 7, 2020.

       33.     Defendants employed Plaintiff Lopez as a cook.

       34.     Plaintiff Lopez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       35.     Plaintiff Lopez’s work duties required neither discretion nor independent judgment.

       36.     Throughout his employment with Defendants, Plaintiff Lopez regularly worked in

excess of 40 hours per week.

       37.     From approximately August 2019 until on or about February 7, 2020, Plaintiff Lopez

worked from approximately 6:00 a.m. until on or about 3:00 p.m., 6 days a week (typically 54 hours

per week).

       38.     Throughout his employment, Defendants paid Plaintiff Lopez his wages in cash.

       39.     From approximately August 2019 until on or about February 7, 2020, Defendants

paid Plaintiff Lopez a fixed salary of $120 per day.

       40.     Plaintiff Lopez’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       41.     For example, Defendants required Plaintiff Lopez to work an additional 2 hours past

his scheduled departure time on five occasions, and did not pay him for the additional time he

worked.

       42.     Plaintiff Lopez was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.




                                                 -7-
        Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 8 of 18



       43.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Lopez regarding overtime and wages under the FLSA and NYLL.

       44.     Defendants did not provide Plaintiff Lopez an accurate statement of wages, as

required by NYLL 195(3).

      45.      Defendants did not give any notice to Plaintiff Lopez, in English and in Spanish

(Plaintiff Lopez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                Defendants’ General Employment Practices

      46.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Lopez (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.

      47.      Plaintiff Lopez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      48.      Defendants’ pay practices resulted in Plaintiff Lopez not receiving payment for all

his hours worked, and resulted in Plaintiff Lopez’s effective rate of pay falling below the required

minimum wage rate.

      49.      Defendants habitually required Plaintiff Lopez to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      50.      Defendants    willfully   disregarded   and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.



                                                 -8-
        Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 9 of 18



      51.      Defendants paid Plaintiff Lopez his wages in cash.

      52.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      53.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Lopez (and similarly situated individuals) worked, and

to avoid paying Plaintiff Lopez properly for his full hours worked.

      54.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      55.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Lopez and other similarly situated former workers.

      56.      Defendants failed to provide Plaintiff Lopez and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      57.      Defendants failed to provide Plaintiff Lopez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of



                                                  -9-
          Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 10 of 18



the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                            FLSA COLLECTIVE ACTION CLAIMS

      58.       Plaintiff Lopez brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      59.      At all relevant times, Plaintiff Lopez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      60.      The claims of Plaintiff Lopez stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      61.      Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.




                                                 - 10 -
          Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 11 of 18



      62.       At all times relevant to this action, Defendants were Plaintiff Lopez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Lopez (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      63.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      64.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          65.   Defendants failed to pay Plaintiff Lopez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      66.       Defendants’ failure to pay Plaintiff Lopez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      67.       Plaintiff Lopez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      68.       Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      69.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Lopez (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.




                                                 - 11 -
          Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 12 of 18



      70.      Defendants’ failure to pay Plaintiff Lopez (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      71.      Plaintiff Lopez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      72.       Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      73.      At all times relevant to this action, Defendants were Plaintiff Lopez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Lopez, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      74.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Lopez less than the minimum wage.

      75.      Defendants’ failure to pay Plaintiff Lopez the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      76.      Plaintiff Lopez was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      77.       Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.




                                                - 12 -
          Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 13 of 18



      78.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Lopez overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.

      79.      Defendants’ failure to pay Plaintiff Lopez overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      80.      Plaintiff Lopez was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      81.       Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      82.      Defendants failed to provide Plaintiff Lopez with a written notice, in English and in

Spanish (Plaintiff Lopez’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      83.      Defendants are liable to Plaintiff Lopez in the amount of $5,000, together with costs

and attorneys’ fees.

                                   SIXTH CAUSE OF ACTION



                                                 - 13 -
          Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 14 of 18



                    VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      84.         Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      85.         With each payment of wages, Defendants failed to provide Plaintiff Lopez with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      86.         Defendants are liable to Plaintiff Lopez in the amount of $5,000, together with costs

and attorneys’ fees.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Lopez respectfully requests that this Court enter judgment against

 Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Lopez and the FLSA Class

 members;



                                                   - 14 -
      Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 15 of 18



       (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Lopez and the FLSA Class members;

       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Lopez’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Lopez and the FLSA Class members;

       (f)     Awarding Plaintiff Lopez and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Lopez and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Lopez;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Lopez;

       (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Lopez’s compensation, hours, wages and any deductions or

credits taken against wages;

       (k)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Lopez;



                                              - 15 -
      Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 16 of 18



       (l)     Awarding Plaintiff Lopez damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

applicable

       (m)     Awarding Plaintiff Lopez damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (n)     Awarding Plaintiff Lopez liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage and overtime compensation shown to be

owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (o)     Awarding Plaintiff Lopez and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (p)      Awarding Plaintiff Lopez and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Lopez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

May 20, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:             /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]


                                                - 16 -
Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 17 of 18



                                        60 East 42nd Street, Suite 4510
                                        New York, New York 10165
                                        Telephone: (212) 317-1200
                                        Facsimile: (212) 317-1620
                                        Attorneys for Plaintiff




                               - 17 -
        Case 1:20-cv-03933-PAE-BCM Document 1 Filed 05/20/20 Page 18 of 18
          Michael Faillace & Associates, P.C.
                                              Emplovment and Lititnition Attorneys



60 E 42'"'Street, Suite 4510                                                                    Telephone: (212) 317-1200
New York, New York 10165                                                                         Facsimile: (212) 317-1620


FaiUacc@employmentcompliance.com



                                                                               February 11, 2020

BY HAND




TO:       Clerk of Court,


I hereby consent to join this lawsuit as a partyplaintiff, (Yo, per medic de este documento, doy mi
consentimiento para format parte de la demanda como uno de los demandantes.)


Name / Nombre:                               Heber Noe Lopez Sohman
                                             Michael Faillace & Associates. P.C.
Legal Representative / Abogado:

Signature / Firma:

Date / Fecha:                                  11 de febrero 2020




                                   Certified as a mimriiy-omied business in theStateofNewYork
